DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections.  Some examples are noted below:
Claim 1 is indefinite since one cannot determine the metes and bounds of the “type I, II, III, IV, V suspension systems”.
Claim 1 line 12 is confusing because it is not clear how suspension systems II, IV and V are parallel.
Claim 2 is confusing because it calls for a first I-shaped assembly (7), however it is unclear how two ends of the first bailey support assembly (20) can be positioned on “a first I-shaped assembly (7).  It appears there are at least two I-shaped assembly (7).

Claim 2 is confusing because at line 10, it is unclear how there is “third suspension devices” and there is only “a third bailey support assembly”.
Claim 2 lines 11-12, calls for “third I-shaped steel assembly”; claim 2 line 9 calls for “third I-shaped steel assemblies”; it is unclear if and how they are related.
Claim 2 is confusing because at line 13, it calls for third drilled pile (12); however, it is unclear how two ends of the third I-shaped steel assembly (14) can be positioned on “a third drilled pile”.
Claim 2 line 13 calls for “third drilled pile”; claim 2 line 10 calls for “third drilled piles”; it is unclear if and how they are related.
Claim 2 line 14 calls for “third suspension device”; claim 2 line 10, calls for “third suspension devices”; it is unclear if and how they are related.
Claim 2 is confusing because it is unclear how “two groups of third suspension devices” called for in claim 2 line 15,17 relate back to “third suspension device” at claim 2 line 14 and “third suspension devices” at claim 2 line 10.
Claim 3 is confusing because it calls for a second I-shaped assembly (10), however it is unclear how two ends of the second bailey support assembly (22) can be positioned on “a second I-shaped assembly (10).  It appears there are at least two I-shaped assembly (10).

Claim 3 is confusing because it is unclear how two ends of the fifth bailey support assembly (28) is positioned on the fourth I-shaped steel assembly (19). It appears one of the ends must be positioned on fifth drilled pile (30).
Claim 3 is confusing because it is not clear how two ends of the fourth I-shaped steel assembly (19) is positioned on the third drilled pile (12).
Claim 3 is confusing because it is not clear how two ends of the fourth I-shaped steel assembly (19) is positioned on the fifth drilled pile (12).
Claim 3 lines 11-12, calls for “fourth I-shaped steel assembly”; claim 3 line 9 calls for “fourth I-shaped steel assemblies”; it is unclear if and how they are related.
Claim 3 line 13 calls for “third drilled pile”; claim 2 line 10 calls for “third drilled piles”; it is unclear if and how they are related.
Claim 4 is confusing because it is unclear how two ends of the fourth bailey support assembly (26) is supported on the supporting bailey support assembly (17).
Claim 4 is confusing because it is unclear how two ends of the supporting bailey support assembly (17) is supported on the third drilled pile ((12).
Claim 4 line 6 calls for “third drilled pile”; claim 2 line 10 calls for “third drilled piles”; it is unclear if and how they are related.
Claim 5 is confusing because it is unclear how second, fourth, and fifth bailey support become assemblies.


Claim 7 line 3 calls for “third I-shaped steel assembly”; claim 2 line 9 calls for “third I-shaped steel assemblies”; it is unclear if and how they are related.
Claim 7 lines 3-4, calls for “fourth I-shaped steel assembly”; claim 3 line 9 calls for “fourth I-shaped steel assemblies”; it is unclear if and how they are related.
Claim 8 line 3 calls for “third drilled pile”; claim 2 line 10 calls for “third drilled piles”; it is unclear if and how they are related.
Claim 8 is indefinite because it is not clear if all the drilled piles include “a reinforcement cage …and the embedded steel plate”.
Claim 9 line 7, “the position” lacks clear antecedent basis.
Claim 9 lines 9-14 is indefinite because it is not clear if all the drilled piles include “installing embedded steel plate  …and cutting a pile top of the drilled pile into a plane”.
Claim 9 line 12 calls for “drilled pile”; claim 9 line 9 calls for “drilled piles”; it is unclear if and how they are related.
Claim 9 is confusing because one cannot measure a distance between a second drilled pile, or a third drilled pile or a fifth drilled pile.
Claim 9 lines 22+ is confusing because it is not clear how first, second, third, fourth I-shaped steel assembly can be positioned on a first, second, third and fifth drilled pile respectively.  It appears each I-shaped assembly need to be positioned on at least two drilled piles.
Claim 9 line 22 calls for “first drilled pile”; claim 9 line 6 calls for “first drilled piles”; it is unclear if and how they are related.

Claim 9 is confusing because at line 30, two groups of supporting bailey support assemblies (17) are not supported by two fourth drilled piles (13).  It appears two groups of third I-shaped steel assembly (14) is supported by third drilled piles (12) and fourth drilled piles (13) and two groups of supporting bailey support assemblies (17) are supported on third drilled piles (12).
 Claim 9 line 32 is confusing because it is not clear if each pile includes embedded steel plate.
Claim 9 line 39 calls for “the third bailey support assembly”; claim 9 line 37 calls for “two groups of third bailey support assemblies”; it is unclear if and how they are related.
Claim 9 line 40 calls for “fourth bailey support assembly”; claim 9 line 35 calls for “fourth bailey support assemblies”; it is unclear if and how they are related.
Claim 9 line 41 calls for “a supporting bailey support”; claim 9 line 35 calls for “two groups of supporting bailey support assemblies”; it is unclear if and how they are related.
Claim 9 line 42 calls for “third bailey support assembly”; claim 9 line 37 calls for “two groups of third bailey support assemblies”; it is unclear if and how they are related.
Claim 9 line 42 calls for “fourth bailey support assembly”; claim 9 line 35 calls for “fourth bailey support assemblies”; it is unclear if and how they are related.
Claim 9 line 43 calls for “a supporting bailey support”; claim 9 line 35 calls for “two groups of supporting bailey support assemblies”; it is unclear if and how they are related.

Claim 9 line 46 calls for “third bailey support assembly”; claim 9 line 37 calls for “two groups of third bailey support assemblies”; it is unclear if and how they are related.
Claim 9 line 47 calls for “fourth bailey support assembly”; claim 9 line 35 calls for “fourth bailey support assemblies”; it is unclear if and how they are related
Claim 9 line 54 calls for “third bailey support assembly”; claim 9 line 37 calls for “two groups of third bailey support assemblies”; it is unclear if and how they are related.
Claim 9 line 54 calls for “fourth bailey support assembly”; claim 9 line 35 calls for “fourth bailey support assemblies”; it is unclear if and how they are related.
Claim 9 line 56 calls for “third I-shaped steel assembly”; claim 9 lines 38 calls for “two groups of third I-shaped steel assemblies”; it is unclear if and how they are related.
Claim 9 line 57 calls for “first drilled pile”; claim 9 line 6 calls for “first drilled piles”; it is unclear if and how they are related.
Claims 10-16 are similarly rejected as claim 9 above.


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chinese document (CN 105570539).
Chinese document discloses a bailey support system applied to cross protection of complex pipes and cables in an intersection tunnel, comprising a type I suspension system, a type II suspension system, type III suspension systems, a type IV suspension system, and a type V suspension system (see marked up Figure below), wherein the type III suspension systems are divided into four groups, two groups of the type III suspension systems are disposed on a front side of the type IV suspension system, and the other two groups of the type III suspension systems are disposed on a rear side of the type IV suspension system and are in one-to-one correspondence with the two groups of the type III suspension systems disposed on the front side, the type II suspension system and the type I suspension system are sequentially disposed on a left side of the type IV suspension system from left to right, and the type V suspension system is disposed on a right side of the type IV suspension system; the type II suspension system, the type IV suspension system and the type V suspension system are parallel to each other; and the type I suspension system and the type III
suspension system are parallel to each other and are perpendicular to the type II suspension system.





    PNG
    media_image1.png
    822
    772
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
1/15/2022